PD-1514-14
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 1/22/2015 2:16:50 PM
                                                                   Accepted 1/28/2015 10:38:56 AM
                                                                                      ABEL ACOSTA
                             Cause No. PD-1514-14                                             CLERK




                        Court of Criminal Appeals of Texas



                              Ronnie Leon Dabney,
                                   Appellant

January 28, 2015                        v.

                                 State of Texas,
                                    Appellee



                   On Petition for Discretionary Review from the
                    Court of Appeals, Second District of Texas
                               No. 02-12-00530-CR


       State’s Motion for Leave to File Supplemental Petition for
                         Discretionary Review


        Maureen Shelton                                 John Gillespie
     Criminal District Attorney              First Asst. Criminal District Attorney
      Wichita County, Texas                         Wichita County, Texas
     State Bar No. 24076904                        State Bar No. 24083252
 Maureen.Shelton@co.wichita.tx.us              John Gillespie@co.wichita.tx.us

                               900 Seventh Street
                            Wichita Falls, Texas 76301
                             (940) 766-8113 phone
                               (940) 716-8530 fax
To the Honorable Justices of this Court:

      Appellee, State of Texas, requests leave of this court to file a

supplemental petition for discretionary review.

      Recent appellant activity regarding the opinion of Dabney v. State,

No. 02-12-00530-CR in the Second Court of Appeals necessitates that the

State supplement its brief to bring this activity to the court’s attention.

      Wherefore, the State of Texas prays this Court to allow the State to

supplement its petition in accordance with Tex. R. App. P. 68.10.

                                         Respectfully submitted,

                                         /s/Maureen Shelton
                                         Maureen Shelton
                                         Criminal District Attorney
                                         Wichita County, Texas
                                         State Bar No. 00786852
                                         Maureen.Shelton@co.wichita.tx.us

                                          /s/John Gillespie
                                         John Gillespie
                                         First Asst. Criminal District Attorney
                                         Wichita County, Texas
                                         State Bar No. 24010053
                                         John.Gillespie@co.wichita.tx.us

                                         900 Seventh Street
                                         Wichita Falls, Texas 76301
                                         (940) 766-8113 phone
                                         (940) 766-8177 fax

                                         Attorneys for Appellee
                                         State of Texas
                          Certificate of Compliance

      I certify that this document contains 81 words. The body text is in 14

point font, and the footnote text is in 12 point font.


                                      /s/John Gillespie
                                      John Gillespie


                            Certificate of Service

      I do certify that on January 22, 2015, a true and correct copy of the

above document has been electronically forwarded to Mark Barber,

counsel for Ronnie Leon Dabney on appeal, via electronic service to

mbarberlaw@aol.com, and to the State Prosecuting Attorney, Lisa McMinn,

at information@spa.texas.gov.

                                      /s/John Gillespie
                                      John Gillespie


                          Certificate of Conference

      I do certify that on January 22, 2015, I attempted to confer with Mark

Barber via phone, but he was not available.

                                      /s/John Gillespie
                                      John Gillespie